310 F.2d 128
Samuel DINERMAN, Appellant,v.BOWLEY & TRAVERS, INC., Appellee.
No. 117.
Docket 27724.
United States Court of Appeals Second Circuit.
Argued November 15, 1962.
Decided November 15, 1962.

Irving P. Dinerman, New York City (Dinerman & Klatzke, New York City, on the brief), for appellant.
Charles Sutton, Brooklyn, N. Y. (Bonom & Wolfson, Brooklyn, N. Y., on the brief), for appellee.
Before LUMBARD, Chief Judge, and SWAN and WATERMAN, Circuit Judges.
PER CURIAM.


1
We affirm in open court the order of the district court which directed the Lincoln Savings Bank to pay to the appellee the sum of $816.65 which it holds on deposit in the name of the appellant, in satisfaction of a judgment against him. The judgment, representing costs and disbursements, arose out of the previous appeal to this court which was determined adversely to the appellant in Dinerman v. Bowley & Travers, Inc., 301 F.2d 464 (2 Cir., 1962).